PER CURIAM:
Renee Imeh Okon appeals the district court’s order dismissing this action alleging a violation of Title VI of the Civil Rights Act of 1964. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Okon v. Montgomery Cnty. Council, No. 8:11-cv-01824-JFM (D.Md. Oct. 13, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented *268in the materials before the court and argument would not aid the decisional process.

AFFIRMED.